United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0460
Issued: June 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 27, 2016 appellant, through counsel, filed a timely appeal from a
November 8, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her right
hand/wrist and elbow conditions are causally related to the accepted factors of her federal
employment.
FACTUAL HISTORY
On October 29, 2014 appellant, a 58-year-old custodian, filed a notice of occupational
disease (Form CA-2) alleging that she sustained carpal tunnel syndrome, which required surgery,
as a result of repetitive arm motions while in the performance of duty. She indicated that she first
became aware of her condition and attributed it to her federal employment on October 21, 2014.
Appellant stopped work on September 24, 2014.
In a narrative statement received by OWCP on November 12, 2014, appellant stated that
she had worked for the employing establishment for 30 years. She previously worked as a cashier,
mail handler, and automation clerk, and currently worked as a custodian. Appellant indicated that
she had tendinitis in her right arm and requested authorization for carpal tunnel surgery. She
reported that she sustained a left shoulder injury in 2012 after being hit by a mobile unit.
Appellant submitted work restrictions from an unidentifiable healthcare provider dated
August 5, 2008 when she was working as a mail processor clerk.
In a November 4, 2014 report, Dr. Eric Walsh, a Board-certified orthopedic surgeon, noted
that appellant was seen for an evaluation and treatment of her right lateral elbow pain. He reported
that appellant was a right-handed custodian and characterized her pain as stiffness, swelling, and
weakness to the lateral aspect of her right elbow. Dr. Walsh noted that appellant had a history of
work-related right elbow tendinitis dating back to February 10, 2006, for which was treated with
injections, therapy, medication, and modified duty. He indicated that appellant’s job duties had
changed to that of a custodian and her symptoms had returned on September 20, 2014 as a result
of using a vacuum. Dr. Walsh diagnosed “right lateral epicondylitis recurrent possible right carpal
tunnel [syndrome]” and recommended rest, ice, and elevation of the effected extremity as needed.
He took appellant off work and referred her for an electromyography and nerve conduction
velocity (EMG/NCV) study for further evaluation of the right wrist and elbow.
In an October 3, 2014 duty status report (Form CA-17), Dr. Walsh diagnosed right tennis
elbow and right carpal tunnel syndrome and took appellant off work.
On October 6, 2014 Dr. Mary Lussier, a Board-certified neurologist, reviewed an
EMG/NCV study from that same day and diagnosed moderate right carpal tunnel syndrome. She
found no sign of ulnar neuropathy, thoracic outlet syndrome, or peripheral polyneuropathy.
Dr. Lussier asserted that appellant reported right elbow pain on September 20, 2014 after she had
increased manual activity at her work in maintenance the week prior, which involved carrying a
new backpack vacuum. Appellant further reported having arthritis and similar symptoms in 2006.
In an October 23, 2014 report, Dr. Walsh saw appellant for a follow-up evaluation and
diagnosed right lateral epicondylitis and right carpal tunnel syndrome. He opined that appellant’s

2

conditions were related to her federal duties, noting that based on her work description “carpal
tunnel syndrome can develop [with] any type of activities over time.” Dr. Walsh noted that the
carpal tunnel syndrome was more symptomatic and problematic at this point and discussed the
possibility of surgical intervention. He advised that appellant would continue in her wrist splint
and “cautioned her against evocative activities.”
In a duty status report (Form CA-17) dated October 21, 2014, Dr. Walsh diagnosed right
carpal tunnel syndrome and took appellant off work.
In a November 20, 2014 statement, appellant’s supervisor indicated that on September 24,
2014 appellant was given an assignment to vacuum with a new backpack vacuum, but she refused
on the basis of a medical condition.
In a December 5, 2014 letter, OWCP advised appellant of the deficiencies of her claim and
afforded her 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted two narrative statements dated December 30, 2014
indicating that her federal employment duties required her to wash floors in the bathrooms and
cafeteria, wring out mops, pick up trash with a hand-held trash squeezer. She stated that these
repetitive motions contributed to her medical conditions. Appellant indicated that, on
September 20, 2014, she was trained on using a backpack vacuum which required a repetitive
motion on the right arm, swinging back and forth with attachment and a 20-pound vacuum on her
back. She stated that when she was “in training with the vac-pac and tugging on the vac sheet”
she felt a pop and pull in her right arm and wrist. Appellant felt pain in her right arm and pins and
needles of pain in her right hand, wrist, and arm.
By decision dated February 10, 2015, OWCP denied the claim, finding that the medical
evidence submitted failed to establish causal relationship between appellant’s conditions and
factors of her federal employment.
On February 18, 2015 counsel requested an oral hearing before OWCP’s Branch of
Hearings and Review.
A telephonic hearing was held before an OWCP hearing representative on
August 25, 2015. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
By decision dated November 2, 2015, the hearing representative affirmed OWCP’s
February 10, 2015 decision, finding that appellant had not established that her right hand and
elbow conditions were causally related to factors of her federal employment.
On October 28, 2016 counsel requested reconsideration and appellant submitted reports
dated February 3 through May 28, 2015 from Dr. Walsh who reiterated his diagnosis of right
carpal tunnel syndrome and indicated that he performed a right carpal tunnel release on
March 4, 2015. In an April 30, 2015 report, Dr. Walsh released appellant to full-time, full-duty
work effective May 11, 2015.

3

In an October 24, 2015 report, Dr. Walsh asserted that appellant’s right carpal tunnel
release surgery was successful and her tennis elbow symptoms also appeared to have improved
significantly, requiring no further treatment. He also reiterated his opinion that appellant’s work
duties as a custodian were causally related to her right carpal tunnel syndrome and right lateral
epicondylitis conditions. Dr. Walsh advised that appellant had no impairment, was not disabled
for work, and had no limitations with regard to the use of her right hand.
By decision dated November 8, 2016, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, and that an injury4 was sustained in the performance of duty.
These are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; (2) medical evidence establishing the presence or existence of the
disease or condition for which compensation is claimed; and (3) medical evidence establishing
that the diagnosed condition is causally related to the employment factors identified by the
employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7

3

Supra note 2.

4
OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

See O.W., supra note 5.

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the accepted
factors of her federal employment caused or aggravated her right hand and elbow conditions.
Appellant identified the factors of employment that she believed caused her condition,
including repetitive motions required to wash floors, wring out mops, pick up trash with a handheld trash squeezer, and use a backpack vacuum in training at work, which OWCP accepted as
factual. However, in order to establish a claim that she sustained an employment-related injury,
she must also submit rationalized medical evidence which explains how her medical condition was
caused or aggravated by the implicated employment factors.8
In his reports, Dr. Walsh diagnosed right lateral epicondylitis and right carpal tunnel
syndrome. He performed a right carpal tunnel release on March 4, 2015. Dr. Walsh reported that
appellant was a right-handed custodian and had a history of work-related right elbow tendinitis
that was dating back to February 10, 2006, which was treated with injections, therapy, medication,
and modified duty. He indicated that appellant’s symptoms had returned on September 20, 2014
as a result of using a vacuum at work. Dr. Walsh opined that appellant’s work duties were causally
related to her right carpal tunnel syndrome and right lateral epicondylitis conditions. He failed to
provide a rationalized opinion explaining how factors of appellant’s federal employment, such as
using a backpack vacuum at work, caused or aggravated her right hand and elbow conditions.
Dr. Walsh noted that appellant’s conditions occurred while she was at work, but such generalized
statements do not establish causal relationship because they merely repeat appellant’s allegations
and are unsupported by adequate medical rationale explaining how her physical activity at work
actually caused or aggravated the diagnosed conditions.9 The Board has held that the mere fact
that appellant’s symptoms arise during a period of employment or produce symptoms revelatory
of an underlying condition does not establish a causal relationship between appellant’s condition
and her employment factors.10 Dr. Walsh failed to provide a rationalized opinion explaining how
factors of appellant’s federal employment, such as washing floors, wringing out mops, picking up
trash with a hand-held trash squeezer, or using a backpack vacuum in training at work, caused or
aggravated her right lateral epicondylitis and right carpal tunnel syndrome. The need for rationale
is particularly important as the evidence indicates that appellant had a preexisting right elbow
condition.11 Thus, the Board finds that Dr. Walsh’s reports are insufficiently rationalized to
establish that appellant’s condition was caused or aggravated by factors of her federal employment.
On October 6, 2014 Dr. Lussier diagnosed moderate right carpal tunnel syndrome. She
asserted that appellant reported right elbow pain on September 20, 2014 after she had carried a
new backpack vacuum at work. Appellant also reported having arthritis and similar symptoms in
2006. The Board finds that Dr. Lussier did not provide sufficient medical rationale explaining
how appellant’s right carpal tunnel syndrome was caused or aggravated by carrying a new
8

See A.C., Docket No. 08-1453 (issued November 18, 2008).

9

See K.W., Docket No. 10-0098 (issued September 10, 2010).

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

11

J.M., 58 ECAB 478 (2007).

5

backpack vacuum at work. The need for rationale is particularly important as the evidence
indicates that appellant had a preexisting condition.12 Therefore, the Board finds that the report
from Dr. Lussier is insufficient to establish causal relationship.
Appellant submitted work restrictions dated August 5, 2008 when she was working as a
mail processor clerk. This report, however, is from a healthcare provider whose identity cannot
be discerned from the record. Because it cannot be determined whether this evidence is from a
physician as defined in 5 U.S.C. § 8101(2), it does not constitute competent medical evidence.13
As appellant has not submitted any rationalized medical evidence to support her allegation
that she sustained an injury causally related to the accepted employment factors, she has not met
her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
hand/wrist and elbow conditions are causally related to the accepted factors of her federal
employment.

12

Id.

13

R.M., 59 ECAB 690, 693 (2008). See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may
not be considered as probative medical evidence if there is no indication that the person completing the report qualifies
as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute probative
medical evidence).

6

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

